Citation Nr: 0402662	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  99-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected left wrist disability.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to January 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 RO decision, which granted service 
connection and assigned an initial 10 percent rating for a 
left wrist disability, effective from January 1998.  The 
veteran appeals for a higher initial rating.  

The Board notes that the veteran requested and was scheduled 
for a hearing at the RO before a Veterans Law Judge in May 
2003; however, he failed to appear without explanation and 
has not requested that the hearing be rescheduled.  
Therefore, his request for a hearing is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).  


FINDINGS OF FACT

1.  Prior to August 20, 2003, the veteran's left wrist 
disability is manifested by a decreased range of motion of 
dorsiflexion (extension) to 90 degrees, palmar flexion to 65 
degrees, radial deviation to 30 degrees, and ulnar deviation 
to 40 degrees, without objective evidence of additional 
functional loss due to pain.

2.  Since August 20, 2003, the veteran's left wrist 
disability is manifested by pain in all planes of motion, 
weakness, and easy fatigability, resulting in motion limited 
as follows:  extension to 55 degrees, palmar flexion to 30 
degrees, radial deviation to five degrees, and ulnar 
deviation to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for a left wrist disability, for the period prior 
to August 20, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5215 (2003).  

2.  The criteria for the assignment of a 20 percent rating, 
and no more, for a left wrist disability, for the period 
beginning on August 20, 2003, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the issue 
decided herein.  The VCAA, in part, redefined the obligations 
of VA with respect to its duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On the effective date of the VCAA, the veteran's claim for a 
higher initial rating for the service-connected left wrist 
disability was already pending before VA.  In letters dated 
in April 2003 and June 2003, the RO informed the veteran that 
the law had changed and explained to him the nature of VA's 
newly expanded duties to notify and assist claimants.  In 
those letters, the RO specifically referred to the veteran's 
claim for a higher initial rating for his left wrist 
disability.  Prior to, by means of, and after issuance of 
those letters, the RO undertook all notification and 
development actions required by the VCAA in support of that 
claim and then reconsidered it pursuant to the VCAA.  

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
The Court noted, however, that the statutory purpose was to 
ensure adequate notice at a time when a claimant "...often has 
not yet identified the evidence and information relevant to 
the claim", and cited the potential for prejudice in forcing 
a claimant to overcome an adverse determination, id. at 12, 
13, and emphasizes that in that particular case the absence 
of prejudice had not been demonstrated.  The Court cited to 
four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra:  

1. Notice of the information and evidence 
not of record that is necessary to 
substantiate the claim; 
2. Notice of the information and evidence 
that VA will seek to provide; 
3. Notice of the information and evidence 
the claimant is expected to provide; and, 
4. A request to the claimant to provide 
VA with all relevant evidence and 
argument pertinent to the claim at issue.  
Id. at 14.  

Thus, the Board has considered whether the veteran would be 
prejudiced by deciding this claim without remanding to the RO 
for readjudication subsequent to issuance of further VCAA 
notification.  The Board concludes that no such prejudice is 
evident in this case.  

First, the Board notes that the RO has notified the veteran 
of the information needed to substantiate his claim and has 
explained to him who was responsible for obtaining such 
information.  For instance, in a rating decision dated in 
July 1998, the letter notifying the veteran of that decision, 
a statement of the case issued in March 1999, and a 
supplemental statement of the case issued in September 2003, 
the RO furnished the veteran its rationale for evaluating his 
left wrist disability at 10 percent and no higher, the 
evidence it had obtained and considered in support of the 
claim for a higher rating, and the evidence the veteran still 
needed to submit to substantiate his claim for an initial 
rating in excess of 10 percent.   

The RO also notified the veteran of all regulations pertinent 
to his claim and the criteria for evaluating left wrist 
disabilities.  Moreover, the RO provided the veteran an 
opportunity to submit additional evidence and to present 
additional argument in support of his claim throughout this 
appeal to include after issuance of the supplemental 
statement of the case in September 2003.  At the time he was 
notified of certification of his appeal to the Board in May 
2003, prior to the May 2003 Board remand, and in December 
2003 when the case was returned to the Board for appellate 
review, he was further advised as to the procedures for 
submitting additional evidence and argument directly to the 
Board.  

In letters dated in April 2003 and June 2003, the RO 
requested the veteran to furnish evidence or information 
concerning the treatment (dates of treatment and medical 
providers) of his left wrist disability so that it might 
assist him in obtaining the treatment records.  The RO stated 
that it would obtain the veteran's VA and private records in 
support of his claim provided that he gave adequate 
identifying information and a signed form authorizing the 
release of his private medical records; such form was 
enclosed with the letters.  The RO also indicated, however, 
that if the veteran did not provide the necessary release, he 
must obtain and submit the identified records for them to be 
considered.    

In the supplemental statement of the case issued in September 
2003, the RO included a recitation of the procedural history 
of the veteran's claim and the actions taken by the RO.  
After issuance of the supplemental statement of the case in 
September 2003, the veteran was again afforded opportunity to 
submit additional evidence and argument in support of his 
claim.  The veteran has not, to date, submitted or identified 
evidence subsequent to either the June 2003 VCAA letter from 
the RO or the September 2003 supplemental statement of the 
case.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO obtained and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claim, including service medical records (he did not 
identify any VA Medical Centers or private physicians where 
he may have received treatment for his left wrist).  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO before a Veterans Law 
Judge in May 2003, but he failed to appear.  

Further, the RO has developed the medical evidence to the 
extent necessary to decide equitably the veteran's claim.  
Specifically, in March 1998 and August 2003, the RO afforded 
the veteran VA examinations, during which examiners addressed 
the nature and severity of the disability at issue in this 
appeal.  As such additional development, to include any 
additional examinations, are not needed.  In September 2003, 
the RO on its own sought any treatment records from a VA 
database, but there were none found.  

Finally, the Board emphasizes that any prior negative 
decisions issued by the RO have not been relied on by the 
Board.  Rather, the Board's decisions herein are based on a 
complete review of the evidentiary record, to include all 
medical evidence, favorable and unfavorable, and the 
veteran's written statements.  In light of the foregoing, the 
Board concludes that the veteran has been afforded adequate 
notice and assistance specific to the instant claim and the 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Factual Background

Service medical records show that the veteran sustained an 
injury to the left wrist during a motor vehicle accident in 
November 1995, with medical follow-up for a scaphoid lunate 
dissociation.  In March 1996, he underwent an open reduction 
internal fixation/ligament reconstruction of a left Mayfield 
III perilunate dislocation and transjugular fibrocartilage 
complex tear of the left wrist.  A January 1997 medical board 
evaluation notes a markedly decreased active range of left 
wrist motion and left grip strength.  The veteran was 
discharged in January 1998 by reason of his left wrist 
disability.  

On a March 1998 VA general medical examination, it was noted 
that the veteran was a full-time college student and that he 
is right-handed.  

At the time of VA examination in March 1998, the veteran 
complained of continued left wrist pain.  On examination, the 
range of motion of the left wrist was 90 degrees of 
dorsiflexion (extension), 65 degrees of palmar flexion, 30 
degrees of radial deviation, and 40 degrees of ulnar 
deviation.  There was no pain noted on range of motion 
exercises, nor were there additional limitations noted by 
pain, fatigue, weakness, or lack of endurance.  There was 
???
guarding of movement of the left wrist during range of motion 
exercises.  There was no ankylosis.  X-rays of the left wrist 
indicated old deformity of the radial/navicular and lunate 
areas.  The diagnosis was status post open reduction and 
internal fixation as well as ligamentous repair of the left 
wrist with post-traumatic degenerative joint disease of the 
left wrist.  

In a July 1998 decision, the RO granted service connection 
and assigned an initial 10 percent rating for postoperative 
residuals, left wrist scaphoid lunate dislocation, with 
traumatic arthritis, effective from January 1998.

In his substantive appeal received by the RO in September 
1999, the veteran argued that the 10 percent rating for his 
left wrist did not reflect the true severity of his 
disability.  He indicated that he had multiple episodes of 
pain daily with little to no movement of his left wrist.  He 
stated that the range of motion of his wrist was 
"continuously decreasing."  He argued that a 20 percent 
rating would more appropriately reflect the severity of his 
disability.  

On an August 20, 2003 VA examination, it was noted that after 
service the veteran did computer work but had left that 
position to be a full-time college student.  It was again 
noted that he was right-hand dominant.  At the time of the 
examination he complained of intermittent shooting pain from 
his thumb up to his elbow.  He also had numbness from the 
base of his thumb to his wrist.  The pain was localized 
mostly around the navicular or scaphoid and lunate bones.  He 
had daily pain in the left wrist that was stated to be a four 
on a 10-point scale on average.  If he used his wrist, the 
pain increased to a 9-10 on a 10-point scale.  He had 
difficulty opening jars or cans with his left hand, doing any 
lifting that required two hands (pulling or pushing), and 
holding the steering wheel.  He described the pain as sharp 
with sudden onset and intense in nature.  He applied ice and 
heat on a regular basis and also wore a carpal tunnel type of 
brace at least twice a week.  He propped his wrist up on a 
pillow in the evening.  His wrist pain was aggravated by 
computer work, heavy lifting, twisting, or turning.  He 
described weakness in the wrist and easy fatigability.  He 
indicated that he had had to adjust his lifestyle to 
accommodate his left wrist disability.  

On examination of the left wrist, there was a 5.5 cm. healed 
surgical scar on the dorsum of the hand, which was 
nonadherent to the underlying tissue and without keloid 
development.  There was tenderness of the scapholunate 
region.  There was normal sensation of the hand and arm.  The 
veteran was able to make a tight fist with his hands 
bilaterally, with the left grip being 4+/5.  The left hand 
shook when he gripped and the veteran described some 
discomfort with gripping (this was not the case with the 
right hand grip).  Range of motion of the left wrist was 55 
degrees of extension, 30 degrees of flexion, 5 degrees of 
radial deviation, and 15 degrees of ulnar deviation.  The 
veteran experienced pain in all planes, with the most pain 
during flexion.  X-rays of the left wrist showed evidence of 
old scapholunate disassociation with mild secondary 
osteoarthritic changes.  The diagnosis was status post 
dislocation of scapholunate bone, left wrist, with chronic 
pain, decreased range of motion, and decreased function; X-
ray showed degenerative changes.  

III.  Analysis

In this case, the veteran maintains that a rating in excess 
of 10 percent is warranted for his service-connected left 
wrist disability.  In particular, he claims that his 
disability warrants a 20 percent disability based on daily 
pain and decreased function.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2003).

The veteran is service-connected for postoperative residuals 
of a left wrist scaphoid lunate dislocation, with traumatic 
arthritis, currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5215-5010 (2003).  
38 C.F.R. §  4.27 (2003) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

A normal range of wrist motion is defined as follows:  from 
zero degrees to 70 degrees of dorsiflexion (extension); from 
zero degrees to 80 degrees of palmar flexion; from zero 
degrees to 20 degrees of radial deviation; and, from zero 
degrees to 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, 
Plate I (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003), 
limitation of motion of the minor (non-dominant) wrist is 
rated as 10 percent disabling when palmar flexion is limited 
in line with the forearm, or when dorsiflexion is less than 
15 degrees.  

In this case, the veteran's left wrist disability is 
evaluated at the maximum rating for arthritis, and for 
limitation of wrist motion pursuant to Diagnostic Codes 5003, 
5010, 5215.  However, functional limitation supported by 
adequate pathology and evidenced by the veteran's visible 
behavior due to such things as pain, weakness, instability 
must also be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Herein 
below, the Board considers whether a rating in excess of 
10 percent is available under an alternative diagnostic code, 
specifically 38 C.F.R. § 4.71a, Diagnostic Code 5214, which 
provides for assignment of a 20 percent rating for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees 
dorsiflexion, and a 30 percent rating for ankylosis of the 
minor wrist in any other position, except favorable.  A 40 
percent rating under that diagnostic code requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

The post-service medical evidence consists solely of VA 
examinations - those conducted in March 1998 and that 
conducted on August 20, 2003.  There is no evidence of 
outpatient or inpatient treatment for the veteran's left 
wrist, nor has the veteran reported having any such 
treatment.  

In a careful review of the VA examinations, the Board finds 
that the clinical findings of March 1998 and August 2003 are 
distinct, with the latter examination clearly demonstrating a 
worsening of the veteran's left wrist symptomatology.  In 
fact, in a statement received in September 1999, the veteran 
himself indicated that he had "continuously decreasing" 
range of motion in his left wrist.  

As set out above, at the time of the March 1998 VA orthopedic 
examination, there was no objective evidence of pain with 
left wrist motion, and, despite guarding with movement of the 
left wrist, the examination reports notes the absence of any 
additional limitations of the wrist due to pain, fatigue, 
weakness, or a lack of endurance.  

In view of these medical findings, there is no credible 
objective evidence to show that at the time of the March 1998 
examination, pain on use or during flare-ups resulted in 
additional functional limitation due to pain to the extent 
that warrants more than a 10 percent rating based on 
limitation-of-motion codes (see 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)) or any other 
applicable diagnostic code.  

In contrast, the clinical findings on the August 2003 
examination depict a left worse condition that has worsened.  
The veteran described specific difficulty with activities of 
daily living.  For instance, he had difficulty opening jars 
or cans with his left hand, doing any lifting that required 
two hands (pulling or pushing), and holding the steering 
wheel.  He indicated that computer work, heavy lifting, 
twisting, or turning aggravated his wrist pain and that he 
had weakness in the wrist and easy fatigability.  As well, 
the objective findings documented clinical evidence of 
discomfort with use, a decreased grip strength, and, motion 
ranges decreased from those shown previously.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
While the post-service medical record in this case does not 
indicate any actual ankylosis of the left wrist, the Board 
finds that the August 2003 VA examination report does 
objectively show that the veteran's pain affects the 
functional aspects of his wrist to such a degree that his 
motion limitation results in a greater degree of disability 
than compensated for in the 10 percent rating assignment.  
Specifically, the veteran is shown to have difficulty using 
his wrist to perform movements required in daily activities, 
indicative of a higher level of functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As such, assignment of a 20 percent rating by 
analogy to favorable ankylosis under Diagnostic Code 5214 is 
appropriate, effective from the date of the August 20, 2003, 
VA examination evidence confirming such additional functional 
loss.  A 30 percent rating under Diagnostic Code 5214 is not 
warranted, however, as the objective evidence does not show 
actual ankylosis or motion so limited as to be the functional 
equivalent of an ankylosed wrist in unfavorable position.  
Nor is there any evidence of ulnar or radial deviation to 
warrant a rating in excess of 20 percent.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in January 1998.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board concludes 
that the evidence shows that the veteran's left wrist 
disability is appropriately rated as 10 percent disabling 
from the effective date of service connection in January 1998 
until August 20, 2003, and that residuals of left wrist 
disability more nearly approximate the criteria for a 
20 percent rating beginning on August 20, 2003.  In arriving 
at the determinations herein, the Board has considered all 
the evidence, to include the service medical records and the 
records of post-service medical treatment to date consistent 
with the Court's decision in Fenderson.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran.  
However, in the absence of objective medical evidence of 
neurologic involvement, symptomatic scarring or other 
separate and distinct manifestations not contemplated in the 
10 and 20 percent rating assignments, the Board finds no 
basis upon which to assign a higher or separate disability 
evaluation.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to ratings in excess of the 
10 and 20 percent evaluations discussed herein above, that 
doctrine is not applicable and does not operate to assign any 
higher ratings.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for service-connected left 
wrist disability, for the period prior to August 20, 2003, is 
denied.

A 20 percent rating is granted for service-connected left 
wrist disability, for the period beginning on August 20, 
2003, subject to the laws and regulations governing the 
payment of monetary awards; an evaluation in excess of 30 
percent is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



